1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SANTOS VALENZUELA,                                 )   Case No.: 1:17-cv-01440-LJO-SAB (PC)
                                                        )
12                    Plaintiff,                        )
                                                        )   ORDER GRANTING PLAINTIFF THIRTY
13           v.                                             DAYS TO FILE SECOND AMENDED
                                                        )   COMPLAINT
14                                                      )
     SMITH, et al.,
                                                        )   [ECF No. 43]
15                    Defendants.                       )
                                                        )
16                                                      )
                                                        )
17                                                      )
18           Plaintiff Santos Valenzuela is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On March 6, 2019, Plaintiff filed a notice of change of address, and notice regarding the filing
21   of a second amended complaint. (ECF No. 43.) Plaintiff indicates that he sent an amended complaint
22   from Chino State Prison but is unsure if the Court received it. (Id.) Plaintiff is advised that the Court
23   has not received a second amended complaint from Plaintiff, nor any other document besides the
24   instant notice. In the interest of justice, the Court will grant Plaintiff thirty additional days to file a
25   second amended complaint.
26   ///
27   ///
28   ///
                                                            1
1             Based on the foregoing, it is HEREBY ORDERED that:

2             1.      Plaintiff is granted thirty (30) days from the date of service of this order to file a second

3    amended complaint;

4             2.      Plaintiff is advised again that an amended complaint supersedes the original complaint,

5    Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); King v. Atiyeh, 814 F.2d 565, 567 (9th

6    Cir. 1987), and must be “complete in itself without reference to the prior or superseded pleading,”

7    Local Rule 220. “All causes of action alleged in an original complaint which are not alleged in an

8    amended complaint are waived.” King, 814 F.2d at 567 (citing to London v. Coopers & Lybrand, 644

9    F.2d 811, 814 (9th Cir. 1981)); accord Forsyth, 114 F.3d at 1474; and

10            3.      If Plaintiff fails to file a second amended complaint, the Court will proceed with the

11   Findings and Recommendations issued on December 5, 2018, recommending the action be dismissed

12   for failure to state a cognizable claim for relief.

13
14   IT IS SO ORDERED.

15   Dated:        March 8, 2019
16                                                         UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
